



COURT OF APPEAL FOR ONTARIO

CITATION: (Re) Girard, 2017 ONCA 11

DATE: 20170106

DOCKET: C61056

Juriansz, Watt and Roberts JJ.A.

IN THE MATTER OF:  Robin Girard

AN APPEAL UNDER PART XX.1 OF THE
CODE

Robin Girard, in person

Howard L. Krongold,
amicus curiae

Kevin Rawluk, for the Attorney General of Ontario

Janice Blackburn, for the Person in Charge of North Bay
    Regional Health Centre

Heard: December 20, 2016

On appeal against the disposition of the Ontario Review
    Board dated July 12, 2016.

APPEAL BOOK
    ENDORSEMENT

[1]

The parties all recognize that this appeal must be dismissed as moot.


